  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2422 
 
AN ACT 
To designate the facility of the United States Postal Service located at 45 Bay Street, Suite 2, in Staten Island, New York, as the Sergeant Angel Mendez Post Office. 
 
 
1.Sergeant Angel Mendez Post Office 
(a)DesignationThe facility of the United States Postal Service located at 45 Bay Street, Suite 2, in Staten Island, New York, shall be known and designated as the Sergeant Angel Mendez Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant Angel Mendez Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
